Citation Nr: 1738862	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1962 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a November 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In July 2015, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Partial Remand (JMR), the Court vacated the Board's July 2015 decision that denied service connection for hypertension on the basis that the Board relied on inadequate VA examinations.  In February 2017, this matter was remanded by the Board in accordance with the Court's JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

As discussed above, the Court vacated the Board's July 2015 decision denying the Veteran's claim for service connection for hypertension.  Specifically, the Court found that the Board's reliance on a September 2012 VA examination improper as the examiner failed to provide any rationale for the rendered opinion that the Veteran's hypertension was not at least as likely due to his service connected diabetes.  Thereby, the Court found the September 2012 VA examination inadequate.  Notably, the Court did not find the Veteran's August 2014 VA examination inadequate, although it was also discussed in the Board's July 2015 decision.  The August 2014 VA examination stated that there is no objective medical evidence to indicate that the Veteran's hypertension has been aggravated beyond its normal progression by diabetes.  The Court's JMR instructed the Board to provide the Veteran with a new examination or opinion that explains whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service connected diabetes and to provide a complete rationale to support this opinion.

Pursuant to the Court's November 2016 JMR, the Board remanded this matter in February 2017 to obtain a new VA opinion.  In March 2017, the Veteran underwent a VA hypertension examination.  However, the examiner mistakenly provided his opinion in the section designated for aggravation of a condition that existed prior to service.  The record, nor the Veteran, suggests that the Veteran's hypertension pre-existed his military service.  Ultimately, the examiner opined that it is less than likely that the Veteran's hypertension was aggravated beyond its natural progression by his diabetes.  The examiner relied on the evidence of record, and most notably, the August 2014 VA examination, that discussed that the Veteran's hypertension has been consistently and adequately controlled and that the objective medical evidence does not demonstrate that the Veteran's hypertension has been aggravated by his diabetes.

However, in addition to discussing aggravation of a pre-existing disability in error, the February 2017 examiner did not discuss whether or not the Veteran's diabetes caused his hypertension, as required in the Board's February 2017 remand.  As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

3. After reviewing the record, and with consideration of the Veteran's statements, the examiner is asked to address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service connected diabetes?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by his service connected diabetes?

The VA examiner should indicate that the claims file was reviewed.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




